Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is made to be effective as of January 25, 2009 (“Effective
Date”), by and between WESTERN PLAINS ENERGY L.L.C., a limited liability company
organized under the laws of Kansas (the “Company”) and Steven R. McNinch
(“Employee”).

 

RECITALS:

 

WHEREAS, the Company wishes to engage Employee’s services upon the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Employee wishes to be employed by the Company upon the terms and
conditions hereinafter set forth, and the parties desire to set forth the terms
upon which the Company will employ him.

 

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.                                       Employment; Duties.  Subject to the
terms of this Agreement, the Company hereby agrees to employ Employee as its
General Manager and Chief Executive Officer, and in any other capacity that the
Company shall determine is necessary or appropriate in connection with the
operation of the Company, and Employee hereby agrees to serve in such capacity. 
Employee’s principal area of responsibility, subject to modification by the
Company, shall be to serve as the chief operating officer and to oversee the day
to day operations of the company.  The Employee shall at all time report to and
take direction from the Board of Managers and shall perform such additional
duties not inconsistent with this position as shall be designated from time to
time by the Company.

 

2.                                       Loyalty to Company.  Employee agrees to
use his best efforts to promote the interests of the Company and shall, except
for illness, reasonable vacation periods and leaves of absence approved by the
Company, devote his full business time and energies to the business and affairs
of the Company.  Employee shall schedule his vacations so as to not unreasonably
interfere with the business of the Company.  Employee will not during the term
hereof have any business interests or activities which are adverse to the
interests of the Company.  Employee further agrees that he will not accept any
compensated employment from any other employer during the term of this Agreement
except with the prior written consent of the Company.

 

3.                                       Compensation and Benefits.

 

3.1                                 Base Salary.  As compensation for Employee’s
services rendered hereunder, the Company shall pay to Employee a base salary at
an annual rate equal to One hundred Sixty-four thousand five hundred dollars
($164,500) (the “Base Salary”).  The Base Salary shall be reviewed by the Board
of Managers periodically (but no more than once a year) and may be modified to
reflect, among other factors, Employee’s performance, the cost of living and the

 

--------------------------------------------------------------------------------


 

profitability of the Company.  The Base Salary shall be payable to Employee
semi-monthly, in accordance with the Company’s standard practice for management
personnel and the Company shall make all tax withholding required by applicable
law.

 

3.2                                             Signing Bonus.  The Employee
will be entitled to a $25,000.00 contract signing bonus payable upon execution
of this contract by Employee and Company.

 

3.3                                             Incentive Compensation.  The
Employee will be entitled to earn additional, incentive compensation on a
quarterly basis equal to .0033 of net earnings, not to exceed 110% of base
salary, as long as the performance of the plant meets the following minimum
requirements:

 

(a)          The overall operations of the plant are producing a positive cash
flow.

(b)         The conversion rate of grain to anhydrous alcohol is at least 2.65
to 1.

(c)          Cost of production, less the price of grain is no more than 5% over
budget.

 

3.4                                             Benefits.  Employee shall be
entitled to participate in all benefit programs established by the Company and
generally applicable to the Company’s staff, including group health and life
insurance.  Employee shall also be reimbursed for reasonable and necessary
business expenses incurred in the course of his employment with the Company
pursuant to Company policies established from time to time.

 

3.5                                             Office, Equipment and
Assistance.  The Company shall provide for Employee all facilities, equipment
and services suitable to his position and adequate for the performance of his
duties.

 

3.6                                             Vacation and Time off.  The
Company shall provide Four weeks of paid vacation two weeks of which must be
taken consecutively. At the end of this contract the vacation policy will be
reviewed. Time off and sick days will be the same as what is in the Employee
Handbook.

 

4.                                       Term of Employment.

 

4.1                                 “At Will” Employment.”  Employee is an
employee “at will.”  As such, his employment may be terminated at any time, by
either the Employee or the Company, for no reason or any reason not prohibited
by law.  If either party terminates the Agreement, Employee shall have no claim
for compensation beyond the last day actually worked except as provided in
Section 4.4 below or as otherwise required by law.  No officer, manager or agent
of the Company has the authority to orally modify these provisions.  Any
representation to the contrary regarding the Employee’s status by any person is
invalid and unenforceable and therefore will not be relied upon unless the
agreement is set forth in an amendment to this Agreement and signed by the
appropriate officer.

 

4.2                                 Expiration Date.  Unless sooner terminated
as provided in this Section 4, this Agreement shall expire on January 25, 2012
(the “Expiration Date”).  Following the Expiration

 

2

--------------------------------------------------------------------------------


 

Date, or unless sooner terminated as provided herein, Employee shall have no
claim against the Company for salary or benefits, except as set forth herein.

 

4.3                                 Death or Incapacity.  This Agreement shall
automatically terminate upon the death or Total Disability of Employee, subject
to subsection (b) below.

 

(a)                                  In the event of termination because of
death, Employee shall have no further claim against the Company for compensation
or benefits beyond the last day actually worked, except that his surviving
spouse and any other dependents shall be entitled to benefits to the extent
required by law.

 

(b)                                 Employee shall not be entitled to any
compensation or benefits beyond the last day actually worked in the event of his
Total Disability.  For purposes of this Section 4.3, Total Disability shall be
determined by Employee’s attending physician but shall be based on the
Employee’s inability to perform the material responsibilities of his job with
the Company, not any occupation.  In the event that the Company shall disagree
with the determination of the physician selected by Employee, it shall so notify
him in writing not less than 10 days following receipt of the determination. 
Employee and Company shall then endeavor to mutually agree on another physician
to examine Employee and make the determination, and the determination of the
second physician shall be binding on the parties.  In the event the parties are
unable to agree on a second physician, then the parties may apply to an
arbitrator to make the selection of the physician.  Notwithstanding a
determination of Total Disability as described above, in the event that Employee
is able to return to the material responsibilities of his job within six months
of the date of determination of Total Disability, as determined by the same
physician who made the original determination, Employee shall be entitled to
return to the Company as an employee under the same terms and conditions as set
forth herein.

 

4.4                                 Payment Upon Termination.

 

(a)                                  If this Agreement is terminated by the
Company for Cause, Employee shall not be entitled to severance pay of any kind
but shall be entitled to all reasonable reimbursable business expenses incurred
by Employee and the Base Salary earned by Employee prior to the date of
termination, and all obligations of the Company under Paragraph 3 hereof,
including the right to any incentive compensation, shall terminate upon the
termination date designated by the Company, except to the extent otherwise
required by law.  For the purpose of this Section, “Cause” shall include the
following:

 

(i)                                     Breach of fiduciary duty or criminal
conduct by the Employee having the effect of materially adversely affecting the
Company and/or its reputation;

 

(ii)                                  Willful failure by the Employee to
substantially perform his duties hereunder;

 

(iii)                               Engagement by the Employee in the use of
narcotics or alcohol to the extent that the performance of his duties is
materially impaired;

 

3

--------------------------------------------------------------------------------


 

(iv)                              Material breach of the terms of this Agreement
by the Employee or failure to substantially comply with proper instructions of
the Company’s Board of Managers;

 

(v)                                 Willful misconduct by the Employee which is
materially injurious to the Company; or

 

(vi)                              Any act or omission on the part of the
Employee not described above, but which constitutes material and willful
misfeasance, willful malfeasance, or gross negligence in the performance of his
duties to the Company.

 

The determination of any event or events and circumstances constituting “Cause”
shall be made by the Board of Managers, which decision shall be final and
binding on the parties.

 

(b)                                 In the event that Employee is terminated
without Cause prior to the Expiration Date, the Company shall pay Employee Base
Salary at the rate prevailing for Employee immediately prior to such termination
for the period up to and including 730 days as severance pay, payable in
accordance with Company’s normal payroll.  Employee shall also be entitled to
receive benefits to which he was entitled immediately preceding the date of
termination until the Expiration Date.

 

(c)                                  In the event Employee is terminated without
Cause at any time, in the event of the death of the Employee or his Total
Disability as defined in Section 4.3, Employee or his estate shall be entitled
to receive all incentive compensation earned under the provisions of Section 3.2
above, such compensation to be paid at the times and in the amounts as described
in Exhibit A.

 

5.                           Confidentiality / Intellectual Property /
Noncompetition Covenant.

 

5.1                                 Confidential Information.  The Employee and
the Company recognize that due to the nature of his engagement hereunder, and
the relationship of the Employee to the Company, the Employee will have access
to and will acquire, and may assist in developing, confidential and proprietary
information relating to the business and operations of the Company and its
affiliates, including, without limiting the generality of the foregoing,
information with respect to their present and prospective products, systems,
customers, agents, processes, sales and marketing methods.  The Employee
acknowledges that such information has been and will continue to be of central
importance to the business of the Company and its affiliates and that disclosure
of it to, or its use by, others could cause substantial loss to the Company.
Employee agrees that he will not, during the term of this Agreement or at any
time after the termination hereof, disclose any of such confidential information
to any third party or use such confidential information in any way to compete
with or to act in any other way adverse to the Company, except with the prior
written consent of the Company.  Provisions of this paragraph shall not however
apply to information which is or which becomes available to the general public
through no fault of Employee.

 

5.3                                 Trade Secrets.  The Employee will keep
confidential any trade secrets or confidential or proprietary information of the
Company and its affiliates which are now known to him or which hereafter may
become known to him as a result of his employment or association

 

4

--------------------------------------------------------------------------------


 

with the Company and shall not at any time directly or indirectly disclose any
such information to any person, firm or corporation, or use the same in any way
other than in connection with the business of the Company or its affiliates
during and at all times after the expiration of the term of employment.  For
purposes of this Agreement, “trade secrets or confidential or proprietary
information” means information unique to the Company or any of its affiliates
that has a significant business purpose and is not known or generally available
from sources outside the Company or any of its affiliates or typical of industry
practice.  Trade secrets or confidential or proprietary information may include
information with respect to the Company’s personnel records, present and
prospective products, systems, customers, agents, processes, sales and marketing
methods.

 

5.4                                 Patents.  The Employee will assign
permanently to the Company exclusive rights to any patents awarded to him on the
basis of ideas developed by the Employee for the Company during or prior to the
Term of Employment and its affiliates and ideas developed by the Employee within
one year following the termination of his employment from the Company which are
related to such employment and/or the business of the Company.

 

5.5                                 Noncompetition Covenant.  Employee agrees
that during the term of his employment hereunder and for a period of two years
thereafter, Employee will not compete with the Company by engaging in activities
similar to those of the Company within a 200 mile radius around the Company’s
existing plant (“Covenant Area”).  Such noncompetition covenant shall include
all forms of competition, direct or indirect, including competition as an
employee, proprietor, shareholder, officer, director, consultant, trustee,
independent contractor or in any other capacity with any business or
organization in the Covenant Area.

 

5.6                                 Injunctive Relief.  It is agreed that
Employee’s services are unique, and that any breach or threatened breach by
Employee of any provisions of this Paragraph 5 may not be remedied solely by
damages.  Accordingly, in the event of a breach or threatened breach by Employee
of any of the provisions of this Paragraph 5, the Company shall be entitled to
injunctive relief without a showing of actual damages, restraining Employee and
any business, firm, partnership, individual, corporation, or entity
participating in such breach or attempted breach, from engaging in any activity
which would constitute a breach of this Paragraph 5.  Nothing herein, however,
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or in equity for such breach or threatened breach, including
the recovery of damages.

 

5.7                                 The provisions of this Paragraph 5 shall
survive the termination of this Agreement and the termination of Employee’s
employment for any reason.

 

6.                                       Miscellaneous.

 

6.1                                 Assignability.  Employee may not assign his
rights and obligations under this Agreement without the prior written consent of
the Company, which consent may be withheld for any reason or for no reason.

 

5

--------------------------------------------------------------------------------


 

6.2                                 Severability.  In the event that any of the
provisions of this Agreement shall be held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable parts had not been included therein. 
Without limiting the generality of the foregoing, in the event that any
provision of Paragraph 6 relating to time period and/or areas of restriction
shall be declared by a court of competent jurisdiction to exceed the maximum
time period or areas(s) such court deems enforceable, said time period and/or
area(s) of restriction shall be deemed to become, and thereafter be, the maximum
time period and/or area for which such are enforceable.

 

6.3                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior agreements or understandings among the
parties hereto with respect to the subject matter hereof.

 

6.4                                 Amendments.  This Agreement shall not be
amended or modified except by a writing signed by both parties hereto.

 

6.5                                 Waiver.  The failure of either party at any
time to require performance of the other party of any provision of this
Agreement shall in no way affect the right of such party thereafter to enforce
the same provision, nor shall the waiver by either party of any breach of any
provision hereof be taken or held to be a waiver of any other or subsequent
breach, or as a waiver of the provision itself.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Kansas
without regard to the conflict of laws of such State.  The benefits of this
Agreement may not be assigned nor any duties under this Agreement be delegated
by Employee without the prior written consent of the Company, except as
contemplated in this Agreement.  This Agreement and all of its rights,
privileges, and obligations will be binding upon the parties and all successors
and agreed to assigns thereof.

 

6.6                                 Binding Agreement.  This Agreement shall be
effective as of the date hereof and shall be binding upon and inure to the
benefit of the Employee, his heirs, personal and legal representatives,
guardians and permitted assigns.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon any
successor or assignee of the Company.

 

6.7                                 Headings.  The headings or titles in this
Agreement are for the purpose of reference only and shall not in any way affect
the interpretation or construction of this Agreement.

 

6.8                                 No Conflict.  The Employee represents and
warrants that he is not subject to any agreement, order, judgment or decree of
any kind that would prevent him from entering into this Agreement or performing
fully his obligations hereunder.

 

6.9                                 Survival.  The rights and obligations of the
parties shall survive the termination of Employee to the extent that any
performance is required under this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.10                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which shall together constitute one and the same document.

 

6.11                           Notices.  Any notice to be given hereunder by
either party to the other may be effected in writing by personal delivery, or by
mail, certified with postage prepaid, or by overnight delivery service.  Notices
sent by mail or by an overnight delivery service shall be addressed to the
parties at the addresses appearing following their signatures below, or upon the
employment records of the Company but either party may change its or his address
by written notice in accordance with this paragraph.

 

6.12                           Opportunity to Consult Counsel.  The Parties
hereto represent and agree that, prior to executing this Agreement, each has had
the opportunity to consult with independent counsel concerning the terms of this
Agreement.

 

6.13                           Attorney Fees.  In the event of any dispute,
arbitration, litigation between the Parties or proceeding before any court of
competent jurisdiction, the prevailing party shall be entitled to reasonable
attorney fee, costs and expenses.

 

IN WITNESS WHEREOF, the parties hereto have properly and duly executed this
Agreement as of the date first written above.

 

THE COMPANY:

 

WESTERN PLAINS ENERGY, L.L.C.

 

 

By:

/s/ Jeff Torluemke

 

 

Jeff Torluemke

 

 

President, Board of Managers

 

 

EMPLOYEE:

 

 

/s/ Steven R. McNinch

 

Steven R. McNinch, CEO

 

 

7

--------------------------------------------------------------------------------